Title: Editorial Note: Jefferson and André Michaux’s Proposed Western Expedition
From: 
To: 


Discovered in the vault of the American Philosophical Society in 1979 with supporting financial papers described below, this signed text of the subscription for André Michaux, together with the instructions to the French botanist printed under 30 Apr. 1793, represents the fullest expression, previous to the expedition of Lewis and Clark, of Jefferson’s longstanding interest in promoting American exploration of the vast territory beyond the Mississippi that he was destined as President to add to the national domain and that he came to regard as the foundation of an “empire for liberty” (APSAmerican Philosophical Society, Year Book [1979], 158–60; TJ to James Madison, 27 Apr. 1809).
Jefferson’s efforts to promote American exploration of the trans-Mississippi West with a view toward finding a convenient water route to the Pacific began at the close of the Revolutionary War. In 1783, while serving in the Confederation Congress, he sought unsuccessfully to induce the conqueror of the Old Northwest, George Rogers Clark, to lead an exploring party from the Mississippi to California in order to counter a British expedition that was reportedly being prepared for this purpose. Three years later, as minister to France, he supported the abortive effort of the Connecticut adventurer John Ledyard to explore this region from the opposite direction by way of Russia. Then, in 1792, against a background of growing British and American interest in the Pacific Northwest stemming from the voyages of Captain James Cook, the Nootka Sound crisis of 1790, and the beginning of American involvement in the region’s fur trade, Jefferson proposed to the American Philosophical Society, according to his later recollection, that it “should set on foot a subscription to engage some competent person to explore that region … by ascending the Missouri, crossing the Stony mountains, and descending the nearest river to the Pacific” (TJ to George Rogers Clark, 4 Dec. 1783; TJ to Paul Allen, 18 Aug. 1813; Donald Jackson, Thomas Jefferson & the Stony Mountains: Exploring the West from Monticello [Urbana, Ill., 1981], 42–56, 74).
Although there is no mention of this proposal in Jefferson’s surviving papers of that period, other evidence substantiates his recollection. In June 1792, Caspar Wistar, Jr., a fellow member of the American Philosophical Society, informed the American botanist Moses Marshall—who had earlier shown an interest in exploring the western United States, possibly with the Society’s support, and who was already aware of “the wishes of some gentlemen here to have our continent explored in a western direction”—that “Mr. Jefferson and several other gentlemen are much interested, and think they can procure a subscription sufficient to insure one thousand guineas as a compensation to any one who undertakes the journey and can bring satisfactory proof of  having crossed to the South Sea.” Wistar invited Marshall, who lived in Chester County, to come to Philadelphia at once and meet with Jefferson, who, he reported, “seems principally interested” in the expedition, which was to make its way by the Missouri, but nothing came of this suggestion (Wistar to Marshall, 20 June 1792, in John W. Harshberger, The Botanists of Philadelphia and Their Work [Philadelphia, 1899], 106; see also same, 102, 105–6).
Since the plan for a western expedition apparently had been contemplated by Jefferson and other members of the Society for some time, it may well have come to the attention of André Michaux, a French botanist who was visiting Philadelphia during the spring of 1792. Born in 1746 on the royal domain of Satory, a part of Versailles, Michaux had for a number of years joined with his father in farming this land for the French crown before abandoning agriculture after the sudden death of his wife in 1770 and dedicating the rest of his life to botany. He underwent rigorous professional training in this science at the royal gardens of Trianon in Versailles and the Jardin du Roi in Paris and gained valuable practical experience in botanical field expeditions to England, the Auvergne, Spain, and Persia. Upon his return to France from his Persian expedition in 1785, Michaux received an appointment as royal botanist from Louis XVI, a prestigious position that gave him the same status as regular French diplomats. As part of a government effort to revitalize French agriculture and animal husbandry, as well as to reinvigorate French forestry, Michaux was instructed to repair to America and ship back to France such trees, plants, fruits, seeds, and animals as would contribute to these ends (Henry Savage, Jr., and Elizabeth J. Savage, André and François André Michaux [Charlottesville, 1986], 3–39).
Michaux arrived in New York in November 1785 and was struck by the plenitude of natural riches he encountered in the New World, later exclaiming to a French correspondent, “I cannot desire a situation more fortunate than that of having an immense country to visit, immense collections to make, for which I would devote all my life, my time, my fortune” (Michaux to Comte d’Angiviller, 18 Aug. 1786, translated and quoted in Savage, Michaux, 52). Between 1785 and 1792, Michaux applied himself to his mission with unflagging industry and zeal, establishing nurseries first in Bergen, New Jersey, and then outside Charleston, South Carolina, which served as his bases of operations in America. Pursuing his botanical researches, often under the most arduous conditions, in virtually every state from New York to Georgia, as well as in Florida, the Bahamas, and Canada, he dispatched prodigious numbers of American specimens to France, including 60,000 trees. At the same time, he introduced many Asian and European trees and plants to the United States.
During his sojourn in North America Michaux became acquainted with various members of the American Philosophical Society, although not—as far as the record shows—with Jefferson. Michaux, however, was in Philadelphia between 25 Apr. and 27 May 1792, a period when Jefferson and others had a western expedition under consideration, visiting with various members of the Society before embarking on an expedition to Canada (C. S. Sargent, ed., “Portions of the Journal of André Michaux, Botanist, written during his Travels in the United States and Canada, 1785 to 1796,” APSAmerican Philosophical Society, Proceedings, xxvi [1889], 68). After completing his Canadian expedition, Michaux arrived in Philadelphia on 8 Dec. 1792, his future very much in doubt because of  the overthrow of the French monarchy. Uncertain of continued employment by the French Republic, and unable to have drafts on his delinquent back salary accepted, yet unwilling to discontinue his scientific work in America, he decided to seek the sponsorship of the nation’s leading scientific institution. Thus, two days later, he met with several otherwise unidentifed members of the American Philosophical Society and offered to explore the sources of the Missouri River and search for rivers that flowed into the Pacific in return for the Society’s endorsement of his drafts in the amount of 3,600 livres tournois. Although Michaux emphasized the increase in accurate geographical knowledge that would accrue to the United States, there can be no doubt that his proposed expedition was also designed to enable him to pursue his official botanical researches, even in the absence of support from the French government. Nevertheless, the similarities between Michaux’s proposition and the expedition Jefferson and others were considering earlier in the year—especially when it is considered that the French botanist previously had evinced no interest in purely geographical exploration—lead almost irresistibly to the conclusion that Michaux was not only aware of Jefferson’s idea, but may have been inspired by it. In any event, Michaux’s interlocutors approved his plan and offered to form a subscription of $5,000 in order to finance it (Savage, Michaux, 42–124, 167–8; Michaux’s Observations on His Proposed Western Expedition, 20 Jan. 1793; Michaux, “Memoire abregé concernant mes Voyages dans l’Amerique Septentrionale,” 21 May 1793, DLC: Genet Papers; Michaux, Statement to Edmond Charles Genet, 22 May 1793, same; Sargent, “Journal of Michaux,” 89–90).
Although it remains unclear whether Jefferson was one of the members of the American Philosophical Society to whom Michaux first broached his plan for a western expedition, it is not surprising that he thereafter took the lead in dealing with Michaux on the Society’s behalf (Benjamin Smith Barton to TJ, 4 Jan. 1793, and note). Unwilling to surrender the freedom of action to which he had grown accustomed during his stay in America, Michaux submitted to Jefferson on 20 Jan. 1793 a list of six conditions under which he would make the journey. In this document, obviously written to Jefferson in his capacity as an officer of the American Philosophical Society, Michaux made several stipulations: that to preserve his freedom of action he would prefer to travel at his own expense rather than accept the proffered subscription of $5,000 for an expedition he might not be able to complete; that the Society facilitate his departure by accepting as a favor his bills of exchange for 3,600 livres tournois, this loan to be repaid from the 17,520 livres owed him in salary and advances by the French government, but that he would not undertake the expedition unless the French consul general in Philadelphia endorsed his bills and he was assured of the whole amount before leaving the city; that he be given letters of recommendation to ease his passage with any Indians he encountered; that he would communicate to the Society all geographical knowledge arising from the expedition; that he would reserve other discoveries in natural history for his immediate profit before making them available to the public; and that he would not begin the expedition until he had first settled his affairs in Charleston (Michaux’s Observations on His Proposed Western Expedition, 20 Jan. 1793; Michaux, Statement to Genet, 22 May 1793, DLC: Genet Papers; Sargent, “Journal of Michaux,” 90). Jefferson thereupon prepared a draft of the subscription that incorporated elements of all but the third and sixth of Michaux’s conditions but deviated significantly from his stipulations by providing for an advance and by qualifying the terms under which the Society would accept his bills, thus undercutting Michaux’s status as a free agent and placing him under the Society’s exclusive employ. He then submitted either the draft or the final text to the President on 22 Jan. 1793—hence the conjectural date assigned to the document.
The President immediately indicated his willingness to contribute to the proposed expedition, and Jefferson soon began to seek other subscribers in Philadelphia. Soliciting members and nonmembers of the American Philosophical Society alike, Jefferson proceeded according to a hierarchical order, as evidenced by the sequence of signatories (TJ to George Washington, 22 Jan. 1793; Washington to TJ, 22 Jan. 1793). Thus, the first column of signatures consists of the President, the Vice President, and seven Senators, four of whom (Washington, Adams, Izard, and Morris) were members of the Society; the second of three Cabinet officials, five Senators, and the governor of Pennsylvania, four of whom (the Cabinet officers and the governor) were members of the Society; the third of thirteen Representatives, two of whom (Madison and Kittera) belonged to the Society; and the fourth of one Representative who was not a member of the Society (Mercer), five other subscribers who did belong to it, and two more who did not (Norris and Ross). Gathering thirty-seven signatures besides his own, including those of fifteen members of the Society, Jefferson garnered pledges of support amounting to $870. All those listed in the first three columns and Mercer, whose name appears at the head of the fourth column on the verso, must have signed no later than 2 Mch. 1793, the date Congress adjourned and apparently the last day Mercer could have left Philadelphia (Syrett, Hamilton, xiv, 178–9, 189–90). Nor is there any reason to doubt, judging from the physical appearance of the manuscript, that the remaining seven subscribers signed their names to the agreement at approximately the same time.
The American Philosophical Society officially approved the subscription agreement for Michaux and accepted sponsorship of the expedition at a meeting on 19 Apr. 1793 that Jefferson did not attend, doubtless because of his participation in the Cabinet meeting of that day on the urgent question of neutrality. At the same time the Society appointed two committees to oversee subscriptions—one to solicit further subscriptions and another to collect them (Rough Minutes of the American Philosophical Society, 19 Apr. 1793, PPAmP; Cabinet Opinion on Washington’s Questions on Neutrality and the Alliance with France, [19 Apr. 1793]). Nicholas Collin, a member of the second committee, made a copy of the text of the agreement and obtained the signatures of thirty-one additional subscribers, among them approximately eighteen members of the Society, who pledged $389. Collin also compiled an undated list of the names and pledges of the first thirty-four signatories of Jefferson’s manuscript, below which he penciled the names and pledges of six new subscribers from the Society, and John Ewing, another member of the Society, signed again, evidently pledging another $10. Thanks to the combined efforts of Jefferson and the American Philosophical Society, seventy-five subscribers, including approximately thirty-nine members of the Society, pledged to contribute $1,569 to the French botanist’s proposed journey of western exploration. Before the month was out Jefferson paid his advance of $12.50 toward the expedition along with a number of other subscribers (MBJames A. Bear, Jr., and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, Princeton, forthcoming as part of The Papers of Thomas Jefferson, Second Series, 28 Apr. 1793; see list of money collected as described below).

Jefferson’s efforts on Michaux’s behalf did not end with the preparation of the subscription agreement and the solicitation of contributors. During the same meeting at which the American Philosophical Society approved the agreement, it also appointed a committee consisting of Jefferson and five other members, or any three of them, to confer with Michaux, “frame Instructions for his observance” in order “to promote the Advantages of his Tour,” and report thereon at the Society’s next session. This action was prompted by Michaux himself, who had recently asked David Rittenhouse, the Society’s president, for such instructions before he embarked on the expedition (Rough Minutes of the American Philosophical Society, 19 Apr. 1793, PPAmP; see also Rittenhouse to TJ, [10 Apr. 1793]; and TJ to Rittenhouse, 11 Apr. 1793). Jefferson, who had been requested by Rittenhouse to undertake this task more than a week before the committee was appointed, thereupon drew up detailed instructions governing the conduct of Michaux’s expedition and showed them to the French botanist. While not rejecting the instructions out of hand, Michaux had serious reservations about them. By this time Michaux was aware that the French Republic had decided to employ him in the same capacity and entrust him with the same scientific mission in America he had been given by Louis XVI. Consequently, with his status as an officer of the French government now reconfirmed, he criticized the instructions for regarding him solely as an agent of the American Philosophical Society to the exclusion of his responsibilities to the French nation. Accordingly, on 30 Apr. 1793, he submitted a memorandum to Rittenhouse setting forth a revised set of conditions under which he would undertake his proposed journey of western exploration for the Society. Emphasizing that his duties to France took precedence over his mission for the Society, he insisted that in order to preserve his freedom of action he would only accept financial help from the Society upon completion of his western journey, and therefore bound himself to do no more than strive to fulfill the first, fourth, and fifth conditions he had stipulated to Jefferson on 20 Jan. 1793. Since these conditions were still compatible with the goals of the expedition, the Society approved Jefferson’s instructions for Michaux, with several amendments, during a special meeting Jefferson attended on 30 Apr. 1793 (Michaux’s Observations on His Proposed Western Expedition, 20 Jan. 1793; American Philosophical Society’s Instructions to André Michaux, [ca. 30 Apr. 1793]; Michaux, “Expositions des Motifs sur les quels je suis déterminé a entreprendre le Voyage a l’Ouest du Misissipi,” 29–30 Apr. 1793, PPAmP: Miscellaneous Manuscripts; Rough Minutes of the American Philosophical Society, 30 Apr. 1793, PPAmP; Michaux, Statement to Genet, 22 May 1793, DLC: Genet Papers; Sargent, “Journal of Michaux,” 90). With the Society’s approval of the subscription agreement and instructions, Jefferson’s vision of exploring the trans-Mississippi West in order to find a convenient continental water route to the Pacific seemed on the verge of realization—and this through the agency of an accomplished French botanist who was fluent in English, inured to the hardships of wilderness travel, and sponsored by the new American nation’s most prestigious scientific institution.
  Notwithstanding all these painstaking preparations, Michaux soon became engulfed in the maelstrom of revolutionary French diplomacy and failed to carry out his intended mission of western exploration. Instead of leaving Philadelphia immediately after the American Philosophical Society approved his instructions, Michaux delayed his departure so that he could first confer with Edmond Charles Genet, the new French minister to the United States. Shortly after Genet’s arrival in Philadelphia on 16 May 1793, Michaux informed him that, though he still considered his western expedition essential to the completion of his official botanical mission in America, he nevertheless stood ready to serve France in any way Genet deemed best suited to advance the Republic’s interests (Michaux, “Memoire abregé,” 21 May 1793, DLC: Genet Papers). Genet took advantage of this offer by enlisting Michaux in a grandiose plan, authorized by the Girondist ministry in Paris, to liberate Louisiana from Spanish rule by means of a joint attack by a French naval force and an American volunteer corps to be raised in Kentucky and commanded by the Revolutionary War veteran George Rogers Clark. By this time an ardent republican, Michaux readily accepted a commission as Genet’s liaison agent with Clark and other Kentucky leaders. Toward the end of June Genet unofficially informed Jefferson of the French botanist’s assigned role in the projected liberation of Louisiana and won his qualified support for it, since the Secretary of State then believed that it was more important to acquiesce in a plan which might force Spain to concede the right of the United States to navigate the Mississippi than to insist on Michaux’s adherence to his original design of exploring the lands and rivers beyond it. Jefferson, however, refused to confirm Genet’s appointment of Michaux as French consul for Kentucky, though he granted Genet’s request that he write a letter recommending Michaux to the governor of that state. On 15 July, armed with instructions from the American Philosophical Society and Genet, Michaux left Philadelphia on his redefined mission (TJ to Isaac Shelby, 28 June 1793; “Anas” entry, 5 July 1793; Turner, CFM, 220–3; AHAAmerican Historical Association, Annual Report, 1897, p. 986, 990–6; Sargent, “Journal of Michaux,” 90–1; Frederick J. Turner, “The Origins of Genet’s Projected Attack on Louisiana and the Floridas,” AHRAmerican Historical Review, 1895-, iii [1897–98], 650–71).
In the end, Jefferson was forced to witness the demise of both ventures. While Michaux was in Kentucky planning the expedition with Clark, the Washington administration petitioned the French government to recall the troublesome Genet. Unaware of this development, in November Michaux set out for Philadelphia to report to the French minister and obtain additional funding for the operation against Louisiana. He arrived on 12 Dec., conferred with Genet the following day, and called upon Rittenhouse and Jefferson on 14 Dec., but the substance of these interviews, as well as visits to Rittenhouse on 26 Dec. and to Jefferson two days later, is not recorded. Although Genet had not abandoned his plans for a French attack on Louisiana, the arrival from Paris in January 1794 of the order for his recall and the cancellation in March of his commissions by Jean Antoine Joseph Fauchet, his successor, effectively aborted the undertaking. With the collapse of the project, Michaux returned to Charleston in March 1794 and resumed his official botanical researches for the French government, returning to his native land two years later and dying in Madagascar in 1802 while on a botanical expedition to the South Seas (Sargent, “Journal of Michaux,” 96–103; AHAAmerican Historical Association, Annual Report, 1897, p. 1007–10, 1012–14, 1016, 1024–6; Richard Lowitt, “Activities of Citizen Genet in Kentucky, 1793–1794,” Filson Club Quarterly, xxii [1948], 256–67; Savage, Michaux, 146–79). Despite the disappointing outcome of this episode, Jefferson’s involvement in the planning of Michaux’s proposed western enterprise was a crucial link in the chain of events that led a decade later to the more celebrated Lewis and Clark expedition, not only in terms of the shared objectives of both ventures, but perhaps more importantly for the lesson Michaux’s failure taught Jefferson about the need for federal support to ensure the success of American exploration of the trans-Mississippi West.
